DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 2-9 are currently pending in the application
Claim 2-9 are rejected under 35 USC 103.
This action is made FINAL.
Response to Amendments
The Amendment filed 01/15/2020 has been entered. Claims 2-9 remain pending in the application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.   
Claims 3 and 4 recite “wherein said arm translation means comprises a screw housed, without the possibility of axial translation, in one of side end portions”. This is vague and indefinite because it is unclear as to how/why screw is not able to axially translate in one of the side end 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
The limitation “arm translation means” in claim 7 is being interpreted as the screw as per the specification para0020. 
	This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an arm translation means” in claims 3, 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

	
Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over HKM Sports (DE202010010215U1) in view of Aksoyek (US20170313572A1). 
Regarding Claim 7:
HKM teaches:

    PNG
    media_image1.png
    790
    527
    media_image1.png
    Greyscale

A saddle tree (Figures 1-2, 4-5)
comprising a saddle tree body (Figure 1-2, Reference 16)
having a front portion suitable to abut on the withers of a horse, (Figure 1, ln 70-72 Front portion 6 is suitable to abut on the withers of a horse)
wherein an inclination of said front portion is variable when the saddle tree is positioned on the back of the horse; (Figures 1-3, ln 17-34, KHM teaches that the 
a locking headplate (Figure 1-3, Reference 6) comprising two rigid headplate arms (Figure 3, References 8, 8), 
each suitable for being fixed to a respective lateral front portion of the saddle tree, (Figures 1-2, front ends of saddle tree 4) 
the two headplate arms having respective mutual connection end portions (Figure 3, References 12, 12) 
which form a headplate hinge (See how the mutual connection end portions 12 together form a headplate hinge),
for a rotation of one headplate arm with respect to the other about an axis of rotation (see how headplate arms 8 rotate with respect to each other about axis S)
wherein said end portions are further fitted with facing blocking surfaces shaped in a complementary manner so as to block, when placed in mutual contact, the rotation of the headplate arms (Figure 6, Reference 22, lines 31-42)
the headplate being further provided with arm translation means (lines 17-24) 
operable to translate one arm with respect to the other along the axis of rotation so as to cause the engagement and disengagement of said blocking surfaces, (lines 31-42)
said arm translation means being accessible through a front access opening (Figure 3, Reference f)
coaxial to the axis of rotation (see how the front access opening (f) is coaxial to the axis
HKM doesn’t teach:
said front portion comprising two inclined side portions converging upwardly,
each headplate arm being fixed to an inner side of a respective inclined side portion. 
Aksoyek teaches:

    PNG
    media_image2.png
    382
    485
    media_image2.png
    Greyscale

A saddle tree (Abstract and Figures)
comprising a saddle tree body (Figure 1, Reference 10)
having a front portion suitable to abut on the withers of a horse, (Figure 1, Reference 14)
said front portion comprising two inclined side portions converging upwardly, (Figure 1, References 12, 13 are two inclined side portions converging upwardly)
the saddle tree comprising a locking headplate, (Figure 3, Reference 1, para0038-0041)
head plate arms (Figure 3, see two arms that make up Reference 1, left and right side arms)
each headplate arm being fixed to the inner side of a respective inclined side portion. (Figure 1, see how each headplate arm 1 is fixed to the inner side of a respective side portion 12 and 13)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify HKM to comprise a front portion comprising two incline side portions and each headplate arm being fixed to the inner side of a respective side portion as taught by Aksoyek to provide the rider with more comfort and support when using the saddle tree. 
Therefore, HKM as modified by Aksoyek teaches:
wherein an inclination of said inclined side portions is variable when the saddle tree is positioned on the back of the horse; (Figures 1-3, ln 17-34, KHM teaches that the inclination of the front portion is variable, Figure 1, References 12, 13 Aksoyek teaches the inclined side portions, and it is well within the ability of one of ordinary skill in the art to adjust the inclination while the rider is on the saddle)
Regarding Claim 2:
HKM as modified by Aksoyek, as shown above, discloses all the limitations of claim 7.  KHM further teaches:
wherein one end portion comprises a hollow tubular element, (end portion 12 has cavity as seen in Figure 1), 
 and wherein the other end portion comprises a pin which is inserted in said hollow tubular element. (Figures 1-3, Reference 20, lines 47-63)
Regarding Claim 3:

wherein said arm translation means comprise a screw, (Figure 1-3, Reference 20)
housed without the possibility of axial translation, in one of said end portions, (lines 19-30, it is noted that the HKM teaches that the screw 20 is capable of axial translation in one of the end portions to adjust the height of the saddle, when it is fastened tightly back into the end portion then it is not able to axially translate)
and a threaded hole made in the other of said end portions. (lines 59-63)
Regarding claim 4:
HKM as modified by Aksoyek, as shown above, discloses all the limitations of claim 7.  KHM further teaches:
wherein one end portion comprises a hollow tubular element, (lines 123-124, Figure 2) 
wherein said arm translation means comprise a screw, (Figure 1-3, Reference 20)
housed without the possibility of axial translation, in one of said end portions, (lines 19-30, it is noted that the HKM teaches that the screw 20 is capable of axial translation in one of the end portions to adjust the height of the saddle, when it is fastened tightly back into the end portion then it is not able to axially translate)
and a threaded hole made in the other of said end portions. (lines 59-63)
wherein the screw is housed in the one end portion comprising the hollow tubular element, (Figure 2, see how the screw 20 is housed in the one end portion 12 comprising the hollow tubular element)
and wherein the threaded hole is made in the other end portion. (lines 59-36)

and wherein the other end portion comprises a pin which is inserted in said hollow tubular element
and wherein the threaded hole is made in the pin of the other end portion.
However, it would have been an obvious substitution of functional equivalents to substitute a pin with a threaded hole in the other end portion as claimed for a threaded hole made in the other end portion of HKM, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because the screw is nonetheless secured to the end portions through the threaded holes and having a pin with threaded holes facilitates a tighter and more secure fastening mechanism generally known to those with ordinary skill in the art. 
Regarding Claim 5:
HKM as modified by Aksoyek, as shown above, discloses all the limitations of claim 3.  KHM further teaches:
wherein the screw comprises a head, the head of the screw is housed in said front access opening. (Figure 3, see how the head of the screw 20 is housed in the front access opening (f) to allow the user to adjust the screw)
Regarding claim 6:
HKM as modified by Aksoyek, as shown above, discloses all the limitations of claim 5.  KHM teaches:
wherein the head of the screw is axially blocked in the front access opening by means of the internal tread of the end portions and blocking surfaces. (lines 59-36 and “In the exemplary embodiment, the head of the axle pin 20 is provided with a hexagonal recess for inserting an Allen key. In addition, at least one of the two swivel sleeves 12 is provided with an internal thread. When the axle pin 20 rotates, it rotates accordingly in the internal thread of the associated swivel sleeve 12.The internal thread forms an abutment against which the axle pin can support itself. The screwing movement along the pivot axis 6 makes it possible to move the other pivot sleeve 12 towards or away from the first pivot sleeve 12 depending on the direction of rotation. It is possible, with a few revolutions of the axle pin 20, to establish the blocking via the spur teeth 22 or to remove it again.”)
KHM doesn’t teach:
wherein the head of the screw is axially blocked in the front access opening by means of a seeger.
However, it would have been an obvious substitution of functional equivalents to substitute a seeger to block the head of the screw in the front access opening as claimed for the internal thread of the end portion and blocking surfaces to block the head of the screw in the front access opening as taught by HKM, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007). It would have been obvious because the screw is nonetheless secured and blocked in the apparatus via the internal thread of the end portion and blocking surfaces and having a ring seeger facilitates a tighter and more secure blocking mechanism generally known to those with ordinary skill in the art. 
Regarding Claim 8:
HKM as modified by Aksoyek, as shown above, teaches all the limitations of claim 7. HKM doesn’t teach but Aksoyek further teaches:
wherein at least the front portion of the saddle tree body is made of a material and/or of a thickness such as to allow a further divergence of the side portions with respect to the inclination at rest of said side portions, under an action of a pressure exerted on them. (para0038)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify HKM make the front portion of the saddle tree made of a material and/or thickness such as to allow a further divergence of the side portions with respect to the inclination at rest of said side portions, under the action of a pressure exerted on them as taught by Aksoyek to ensure that the saddle tree is flexible enough for adapting to different sized of horses by modifying the curvature of the lower surface of the central part as in para0038. 
Regarding Claim 9:
HKM as modified by Aksoyek, as shown above, teaches all the limitations of claim 7. HKM doesn’t teach but Aksoyek further teaches:
wherein the side portions are hinged together. (para0039-0040)
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify HKM to comprise side portions that are hinged together as taught by Aksoyek to provide for a secure attachment between the side portions and prevent them from slipping or falling during use.  
Response to Arguments
Applicant's arguments filed 01/15/2020 have been fully considered but they are not persuasive. 
Regarding the rejection of claims 3 and 4 under 112b. 
	The amended claims recite “wherein said arm translation means comprise a screw, housed without the possibility of axial translation, in one of said end portions, and a threaded hole made in the other of said end portions”. Applicant argues that the claims related to the screw fixed in an end portion of the headplate arm of the two headplate arms. 
	This is not found persuasive because the claims as written now also suggest that the screw does not translation axially. As pointed in the 112b rejection above, it is unclear as to how/why screw is not able to axially translate in one of the side end portions. In fact, the system comprises head 22’ in which a tool can be inserted to turn the screw to adjust the arms as in para0032-0033 in the applicant’s specification. Therefore, the screw is housed with the possibility of axial translation in one end portion. 
Regarding the rejection of claims 2-9 under 35 USC 103 over HKM and Aksoyek. 
Applicant argues that HKM and Aksoyek do not teach “wherein an inclination of said inclined side portions is variable when the saddle tree is positioned on the back of the horse”. 
	This is not found persuasive because HKM in fact does teach that an inclination of said front portion is variable (Figures 1-3, ln 17-34) and Aksoyek teaches the inclined side portions (Figure 1, References 12, 13). It is well within the ability of one of ordinary skill in the art to adjust the inclination while the rider is on the saddle. There is no reason not to adjust the inclination while the user is riding on the saddle since that is an intended use. Applicant is 
Applicant argues that “Aksoyek explicity discloses that the saddle needs to be enough rigid for riding a horse, hence the saddle has a reinforcing member 2”.
	This is also not found persuasive because Aksoyek discloses two separate embodiments one using the reinforcing member and one without. See para0033, 0038-0041. Additionally, the examiner is not relying on the locking headplate of Aksoyek for the rejection. It is the combination of the locking head plate of HKM with the side portions of Aksoyek that discloses claim 7. See the rejection of claim 7 above. 
	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
	In this case, the primary reference HKM suggests and teaches locking headplate as claimed without including the details of the connection to a side portion. It would have been . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643